Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Michael C. Howard and Virginia D.                       Appeal from the 71st District Court of
Hamilton, Appellants                                    Harrison County, Texas (Tr. Ct. No. 19-
                                                        0998).    Opinion delivered by Justice
No. 06-20-00085-CV         v.                           Stevens, Chief Justice Morriss and Justice
                                                        Burgess participating.
Matterhorn Energy, LLC, and Mike Cherry,
Appellees


       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the portion of the trial court’s judgment that failed to
dismiss Lessees’ tortious interference with an existing contract, tortious interference with
prospective business relations, and business disparagement claims based on communications
made in Lessors’ petition and lis pendens. We affirm the denial of Lessors’ TCPA motion to
dismiss Lessees’ breach of contract claim and the tortious interference with an existing contract,
tortious interference with prospective business relations, and business disparagement claims
based on communications directly made to third parties. We remand the case to the trial court
for further proceedings consistent with this opinion.
       We further order that the appellants and appellees shall each pay one-half of all costs
incurred by reason of this appeal.

                                                        RENDERED MAY 4, 2021
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk